Citation Nr: 1512577	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  09-21 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for cervical spondylosis.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for cervical spine scars.  

4.  Entitlement to service connection for a right hand disorder to include degenerative joint disease.  

5.  Entitlement to service connection for left ear hearing loss.  

6.  Entitlement to a compensable disability evaluation for the Veteran's neck growth excision residuals for the period prior to December 14, 2006.  

7.  Entitlement to a disability evaluation in excess of 10 percent for the Veteran's neck growth excision residuals for the period on and after December 14, 2006.  

8.  Entitlement to a compensable disability evaluation for the Veteran's right (major) index finger growth excision residuals for the period prior to December 14, 2006.  

9.  Entitlement to a disability evaluation in excess of 10 percent for the Veteran's right (major) index finger growth excision residuals for the period on and after December 14, 2006.  

10.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from February 1966 to February 1968.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the St. Petersburg, Florida, Regional Office which determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for cervical spondylosis; denied service connection for cervical spine degenerative joint disease, cervical spine scar residuals, right hand degenerative joint disease, bilateral hearing loss, and tinnitus; and denied increased disability evaluations for the Veteran's neck growth excision residuals and right index finger growth excision residuals.  In August 2007, the Veteran submitted a notice of disagreement (NOD).  In May 2009, the Houston, Texas, Regional Office (RO) increased the evaluations for the Veteran's neck growth excision residuals and his right index finger growth excision residuals from noncompensable to 10 percent and effectuated the awards as of December 14, 2006.  

In May 2009, the RO issued a statement of the case (SOC) to the Veteran which addressed the issues of whether new and material evidence had been received to reopen the Veteran's claim of entitlement to service connection for cervical spondylosis and service connection for cervical spine degenerative joint disease, cervical spine scar residuals, right hand degenerative joint disease, bilateral hearing loss, and tinnitus.  In June 2009, the Veteran submitted an Appeal to the Board (VA Form 9) from the determination that new and material evidence had not been submitted to reopen his claim of entitlement to service connection for cervical spondylosis and the denial of service connection for cervical spine degenerative joint disease, cervical spine scar residuals, right hand degenerative joint disease, bilateral hearing loss, and tinnitus.  

In December 2013, the RO granted service connection for right ear hearing loss; assigned a noncompensable evaluation for that disability; and effectuated the award as of December 14, 2006.  

The Board has reframed the issues on appeal in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  Further, the Board observes the RO concurrently determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for cervical spondylosis and denied service connection for cervical spine degenerative joint disease on the merits.  Cervical spondylosis is "degenerative joint disease affecting the cervical vertebrae, intervertebral disks, and surrounding ligaments and connective tissue."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1754 (32nd ed. 2012).  As cervical spondylosis and cervical degenerative joint disease are different medical terms for the same cervical spine disability, the Board finds that the issue on appeal is solely whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for cervical spondylosis.  

In the May 2009 rating decision, the RO increased the evaluations for both the Veteran's neck growth excision residuals and his right index finger growth excision residuals from noncompensable to 10 percent; noted that the disabilities did not meet the criteria for assignment of 30 percent evaluations; and asserted that based upon the Veteran's notice of disagreement "this decision is considered a full grant of benefits sought."  A review of the August 2007 Notice of Disagreement reflects however that the Veteran requested his neck and right finger residuals be rated "at least" 10 percent.  Furthermore, the Veteran is presumed to be seeking the maximum evaluation available for his service-connected disability.  A decision less that the maximum available benefit does not end the pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, as the Veteran has never explicitly indicated a 10 percent evaluation satisfied his appeal, the issues of increased evaluations for the Veteran's neck growth and his right index finger growth excision residuals continue and will be addressed below in the Remand section of this decision.  

In a July 2009 request for VA examination, the RO indicated that "the Veteran has applied for individual unemployability."  When entitlement to a TDIU is raised during the adjudicatory process of evaluating the underlying disability or disabilities, it is part of the claim for benefits for the underlying disability or disabilities.  Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  

The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

The issues of whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for cervical spondylosis; service connection for cervical spine scars, a right hand disorder to include degenerative joint disease, and left ear hearing loss; the evaluations of both the Veteran's neck growth excision residuals and his right index finger growth excision residuals; and a TDIU are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


FINDINGS OF FACT

1.  Service connection is currently in effect for right ear hearing loss, posttraumatic stress disorder (PTSD), neck growth excision residuals, and right index finger excision residuals.  

2.  Tinnitus has been shown to be etiologically related to the Veteran's service-connected right ear hearing loss. 


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310(a), 3.326(a) (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and to Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In this decision, the Board grants service connection for tinnitus.  Therefore, no further discussion of VA's duties to notify and to assist is necessary as to that issue.  


II.  Service Connection for Tinnitus

The Veteran asserts that service connection for tinnitus is warranted as he incurred both recurrent tinnitus and his service-connected hearing loss due to his in-service exposure to aircraft noise.  

Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  The Court has clarified that service connection shall be granted on a secondary basis under the provisions of 38 C.F.R. § 3.310(a) where it is demonstrated that a service-connected disorder has aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Service connection is currently in effect for right ear hearing loss, PTSD, neck growth excision residuals, and right index finger excision residuals.  

The report of a March 2013 audiological evaluation states that the Veteran was diagnosed with tinnitus.  The examiner concluded that "the Veteran has a diagnosis of clinical hearing loss, and his or her tinnitus is at least as likely as not (50% probability or greater) a symptom associated with the hearing loss, as tinnitus is known to be a symptom associated with hearing loss."  

The Veteran has been diagnosed with tinnitus.  The diagnosed disorder has been found by a VA examiner to be related to the Veteran's service-connected right ear hearing loss.  In the absence of any competent evidence to the contrary, the Board concludes that service connection for tinnitus is now warranted.  



ORDER

Service connection for tinnitus is granted.  


REMAND

Cervical Spondylosis and Cervical Spine Scars

The Veteran asserts that new and material evidence has been received to reopen his claim of entitlement to service connection for cervical spondylosis and service connection for cervical spine scars is warranted.  

In a July 2009 written statement, the Veteran informed VA that "I started receiving [a] SSA check ... [in] July 2009."  Documentation of the Veteran's Social Security Administration (SSA) award and the evidence considered by the SSA in granting the Veteran's claim is not of record.  VA's duty to assist the Veteran includes an obligation to obtain the records from the SSA.  Masors v. Derwinski, 2 Vet. App. 181, 187-188 (1992).  

Clinical documentation dated after December 2009 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claims.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Right Hand

The Veteran asserts that service connection for right hand degenerative joint disease is warranted secondary to his service-connected right index finger growth excision residuals which cause him to favor and overcompensate for his service-connected disability.  

The VA clinical documentation of record reflects that the Veteran has been treated for recurrent right hand orthopedic complaints.  A December 2000 X-ray study of the right hand revealed fifth finger degenerative changes.  A July 2007 VA treatment record states that the Veteran complained of right hand and finger pain.  An assessment of degenerative joint disease was advanced.  

The Veteran has not been afforded an examination which addresses the relationship, if any, between his service-connected right index finger growth excision residuals and his recurrent right hand disorder.  VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Left Ear Hearing Loss

The Veteran asserts that service connection for left ear hearing loss is warranted as the disorder was incurred as the result of his in-service exposure to aircraft noise.  

At the March 2013 VA audiological evaluation, the Veteran was diagnosed with bilateral sensorineural hearing loss.  The examiner determined that the Veteran's left ear hearing loss existed prior to service entrance.  She opined that "the Veteran's hearing loss in the left ear is less likely as not due to noise exposure during military service;" "the Veteran's pre-existing hearing loss is less likely as not due to noise exposure during military service;" and "my opinions are based on audiometric data obtained during military service and the Veteran's reported history of noise exposure during and post military service."  The VA audiologist did not address the relationship, if any, between the Veteran's service-connected right ear hearing loss and his left ear hearing loss.  

When VA undertakes to obtain an evaluation, it must ensure that the evaluation is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Board finds that further VA audiological evaluation is necessary to adequately address the issues raised by the instant appeal.  


Neck and Right Index Finger Growth Excision Residuals

In August 2007, the Veteran submitted a NOD with the denial of increased evaluations for his neck and right index finger growth excision residuals.  Where a veteran has submitted a timely NOD with an adverse decision and the AOJ has not subsequently issued a SOC addressing the issue, the Board should remand the issue to the AOJ for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  

TDIU

Entitlement to a TDIU requires an accurate assessment of the impairment associated with all the Veteran's service-connected disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his cervical spine scar, recurrent right hand, and left ear hearing loss disabilities after December 2009 including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the AOJ should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  

If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2014).  

2.  Associate with the record any VA clinical documentation not already of record including that pertaining to treatment after December 2009.  

3.  Contact the SSA and request that it provide documentation of the Veteran's award of disability benefits and copies of all records developed in association with the Veteran's claim for incorporation into the record.  

4.  Schedule the Veteran for a VA orthopedic evaluation in order to determine the nature and etiology of his recurrent right hand disorder.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified right hand disorder had its onset during active service; otherwise originated during active service; and/or is related to and/or increased in severity beyond its natural progression due to his service-connected disabilities.  

Service connection is currently in effect for right ear hearing loss, tinnitus, PTSD, neck growth excision residuals, and right index finger excision residuals.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

5.  Schedule the Veteran for a VA audiological evaluation in order to determine the nature and severity of his left ear hearing loss.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that the Veteran's left ear sensorineural hearing loss increased in severity beyond its natural progression due to his service-connected disabilities.  

Service connection is currently in effect for right ear hearing loss, tinnitus, PTSD, neck growth excision residuals, and right index finger excision residuals.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

6.  Issue a SOC to the Veteran and his accredited representative which addresses the issues of entitlement to a compensable evaluation for the Veteran's neck growth excision residuals for the period prior to December 14, 2006; an evaluation in excess of 10 percent for his neck growth excision residuals for the period on and after December 14, 2006; a compensable evaluation for his right (major) index finger growth excision residuals for the period prior to December 14, 2006; and an evaluation in excess of 10 percent for his right (major) index finger growth excision residuals for the period on and after December 14, 2006.  The Veteran should be given the appropriate opportunity to respond to the SOC.  The AOJ should advise the Veteran that the issues will not be returned to the Board for appellate consideration following the issuance of the SOC unless he perfects his substantive appeal.  

7.  Then readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


